Title: To Thomas Jefferson from Peter Kuhn, Jr., 5 November 1802
From: Kuhn, Peter, Jr.
To: Jefferson, Thomas


          
            Sir
            Philad 5 Novr. 1802
          
          Since my Arrival in Philadelphia I have determined on returning to Gibraltar earlier than I contemplated, when I had the honour of Seeing you, and expect to Sail in about ten days;—it will give me Much pleasure, in taking charge of any commands, that you may be pleased to commit to my Care for that quarter—
          I am Sir With Much respect Your Most Obt Hle Svt
          
            Peter Kuhn Junr
          
         